Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 1 of 9




                      In the United States District Court
                           for the District of Kansas
                                 _____________

                              Case No. 2:21-cv-2044
                                _____________

                                  ERICK TOWET,

                                       Plaintiff

                                            v.

           UNITED STATES DEPARTMENT OF HOMELAND SECURITY,
               IMMIGRATION AND CUSTOMS ENFORCEMENT,

                                      Defendant
                                 _____________

                      MEMORANDUM AND ORDER

          Plaintiff Erick Towet, proceeding pro se, filed a Petition for Emer-
     gency Admission to the United States, seemingly based on 42 U.S.C. §
     1983. Doc. 1. Although the pleading details his long-running immigra-
     tion proceedings, those details are largely irrelevant because the sole
     relief that Towet seeks is an “emergency order that [the United States]
     consulate in Nairobi, Kenya issue [Towet] the appropriate advance
     travel document immediately so that [Towet] may attend a hearing at
     the immigration court where he has submitted an application for can-
     cellation of removal . . . .” Doc. 1 at 7; accord Doc. 15 at 10, 11–12, 13.
     The Government has moved to dismiss his claims for a variety of rea-
     sons, including because Towet has not established that this Court has
     jurisdiction to award him the relief that he seeks. Doc. 13 at 9–23. For
     the following reasons, the Government’s motion is granted.

                                        I

                                        A

         The Government moves to dismiss Towet’s pro se claims under
     Fed. R. Civ. P. 12(b)(1) for lack of jurisdiction and 12(b)(6) for failure
     to state a claim. Those motions implicate standing, subject-matter ju-
     risdiction, and Rule 8’s pleading requirements.




                                            1
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 2 of 9




          1. A plaintiff must establish standing to assert a claim. See Sierra
     Club v. EPA, 964 F.3d 882, 890 (10th Cir. 2020). Standing is a doctrine
     of judicial restraint. It limits federal courts to considering only those
     disputes that present an active “Case” or “Controversy.” U.S. Const.
     art. III, § 2. That limit on judicial power enhances liberty by restricting
     the powers that “an unelected, unrepresentative judiciary” may exer-
     cise. Allen v. Wright, 468 U.S. 737, 750 (1984). Dogged adherence to
     this limitation is critical because federal courts are not “free-wheeling
     enforcers of the Constitution and laws.” Initiative & Referendum Inst. v.
     Walker, 450 F.3d 1082, 1087 (10th Cir. 2006). To have standing, a
     plaintiff must have suffered an injury-in-fact that is fairly traceable to
     the defendant’s actions and is likely to be redressed by a favorable de-
     cision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). This
     likelihood of redressability must be more than “merely speculative” to
     satisfy the constitutional requirements of standing. Id.

         2. Similarly, the Constitution limits the subject matter of cases that
     federal courts may hear. US Const. art. III, § 2. Congress may and
     hasfurther narrowed federal courts’ subject-matter jurisdiction. See
     Sheldon v. Sill, 49 U.S. 441, 449 (1850). These limits are equally as im-
     portant as the standing doctrine to maintaining the balance of power
     between the federal government and state governments. Without
     proper subject-matter jurisdiction, the Court must dismiss a case. Fed.
     R. Civ. P. 12(h)(3).

         The party invoking a federal court’s jurisdiction bears the burden
     of proving it exists. Basso v. Utah Power & Light Co., 495 F.2d 906, 909
     (10th Cir. 1974). If the party fails to do so, the opposing party may
     move for dismissal, either by facially attacking the jurisdictional
     grounds alleged in the Complaint or by challenging the alleged factual
     basis on which subject-matter jurisdiction relies. Holt v. United States,
     46 F.3d 1000, 1002 (10th Cir. 1995). When reviewing a facial attack
     (such as the Government’s here, see Doc. 13 at 10–23), courts must
     accept all allegations in the Complaint as true. Holt, 46 F.3d at 1002.
     Courts may refer to evidence outside the pleadings to answer the juris-
     dictional question. Stuart v. Colorado Interstate Gas Co., 271 F.3d 1221,
     1225 (10th Cir. 2001).

         3. To survive a motion to dismiss for failure to state a claim, the
     complaint need only contain “a short and plain statement of the claim
     showing that the pleader is entitled to relief” from the named defend-
     ant. Fed. R. Civ. P. 8(a); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
     (2007).




                                         2
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 3 of 9




         The Tenth Circuit has summarized two “working principles” that
     underlie this standard. Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210,
     1214 (10th Cir. 2011); see also Ashcroft v. Iqbal, 556 U.S. 662, 678–79
     (2009). First, the Court ignores legal conclusions, labels, and any for-
     mulaic recitation of the elements. Kan. Penn Gaming, 656 F.3d at 1214.
     Second, the Court accepts as true all remaining allegations and logical
     inferences and asks whether the claimant has alleged facts that make
     her claim plausible. Id.

          A claim need not be probable to be considered plausible. Iqbal, 556
     U.S. at 678. But the facts viewed in the light most favorable to the
     claimant must move the claim from merely conceivable to actually
     plausible. Id. at 678–80. The “mere metaphysical possibility that some
     plaintiff could prove some set of facts in support of the pleaded claims
     is insufficient; the complaint must give the court reason to believe that
     this plaintiff has a reasonable likelihood of mustering factual support
     for these claims.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174,
     1177 (10th Cir. 2007).

         Plausibility is context specific. The requisite showing depends on
     the claims alleged, and the inquiry usually starts with determining what
     the plaintiff must prove at trial. See Comcast Corp. v. Nat’l Assoc. of African
     Am.-Owned Media, 140 S. Ct. 1009, 1014 (2020). The nature and com-
     plexity of the claim(s) define what plaintiffs must plead. Cf. Robbins v.
     Oklahoma, 519 F.3d 1242, 1248–49 (10th Cir. 2008) (comparing the
     factual allegations required to show a plausible personal injury claim
     versus a plausible constitutional violation).

          4. As noted, Towet is proceeding pro se, which requires a generous
     construction of his pleadings. See Smith v. United States, 561 F.3d 1090,
     1096 (10th Cir. 2009). That generosity means a court should overlook
     the failure to properly cite legal authority, confusion of various legal
     theories, poor syntax and sentence construction, or apparent unfamil-
     iarity with pleading requirements. Id. But, importantly, it does not per-
     mit the Court to construct legal theories on Towet’s behalf or to as-
     sume facts not pled. See id.; Garrett v. Selby Connor Maddux & Janer, 425
     F.3d 836, 840 (10th Cir. 2005).

                                          B

         Towet’s pleadings are less than clear on the context in which his
     request arose. Doc. 1. Fortunately, the Government has provided (and
     Towet does not meaningfully dispute) an adequate explanation of the
     historical and procedural posture of what led to Towet’s current claim
     and request. Doc. 13 at 3–6.


                                           3
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 4 of 9




         1. Towet, a Kenyan citizen, was admitted into the United States as
     a student at Wichita State University around August 2009. Doc. 1 at 3,
     5; Doc. 13 at 3. A little more than three years later, the United States
     Department of Homeland Security ordered Towet to appear for an
     immigration hearing through a Notice to Appear form. Doc. 13 at 3.
     That form alleged that Towet “did not attend Wichita State University
     from May 2010 to Present”—a requirement for his temporary student
     visa. Id. The form (dated October 4, 2012) indicated the hearing would
     be on “a date to be set” at “a time to be set.” Id. The Kansas City,
     Missouri, Immigration Court issued a Notice of Hearing on October
     11, 2012. Id. at 4.

         Towet attended four immigration hearings in Missouri between
     November 6, 2012, and March 21, 2014. Doc. 13 at 4 (citing Doc. 13-
     2, Caselle Decl.). He subsequently failed to appear at a scheduled hear-
     ing on January 19, 2016. Id. After Towet failed to establish “exceptional
     circumstances” for his failure to appear, the Immigration Judge or-
     dered him removed from the United States pursuant to the Immigra-
     tion and Nationality Act (“INA”) § 240(b)(5)(A). Id.; see 8 U.S.C. §
     1229a(b)(5)(A); see also Doc. 13-5 (Immigration Judge Decision). Towet
     was taken into custody on May 5, 2016. Doc. 1 at ¶ 5(i); Doc. 13 at 5.

          Towet contends that he had not violated the terms of his student
     visa because he transferred from Wichita State to Cowley Community
     College in August 2010. Doc. 1 at ¶¶ 5(vii)–(viii). He alleges that this
     transfer was properly recorded in Wichita State’s Exchange Visitor In-
     formation System (“SEVIS”), which Immigration and Customs En-
     forcement (“ICE”) had access to. Id. Presumably based on that con-
     tention, Towet then filed three (unsuccessful) motions to reopen his
     case with the Immigration Court. Doc. 13 at 5. He appealed the denial
     of his third motion to the Board of Immigration Appeals, but it was
     dismissed in October 2016. Id.; see Doc. 13-7 (BIA Decision). Thereaf-
     ter, Towet successfully filed a habeus corpus claim and was released
     under supervision aroundJuly 2017 in order to obtain the necessary
     travel documents to return to Kenya. Doc. 1 at ¶ 5(iv); Doc. 13 at 5.




                                        4
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 5 of 9




        Ultimately, ICE detained Towet again once his removal flight was
     scheduled and removed him from the United States in January 2021.1
     Doc. 1 at ¶¶ 5(v)–(x). He filed the current case from Kenya.

          2. Towet brought this action against ICE seeking an order direct-
     ing the Consulate in Nairobi, Kenya, to issue him travel documents so
     that he may return to the United States. Doc. 1 at 7. He contends that
     he was wrongly deported in 2021 and that the ICE agents involved in
     his immigration case fabricated, misled, and falsified the charges on his
     initial Notice to Appear. Id. at 4. Although his Complaint states that he
     brings this lawsuit under 42 U.S.C. § 1983 and 28 U.S.C. § 2201, id. at
     ¶ 2, Towet’s subsequent materials reiterate that he seeks no relief from
     the named Defendant; the only relief he seeks is an order directing the
     United States Consulate in Nairobi (which is not a defendant) to issue
     appropriate travel documents so he can return to the United States. Id.
     at 7; see also Doc. 15 at 13; Doc. 17 at 6. Towet does not ask to reopen
     his immigration case or for compensation for the alleged § 1983 viola-
     tion(s).

         The Government moved to dismiss this case. In its briefing, the
     Government argues that Towet does not have a hearing scheduled in
     the Immigration Court, that this Court lacks jurisdiction to hear these
     claims, and that Towet’s Complaint fails to state a claim. Doc. 13 at 1–
     2. Towet filed a Response, Doc. 15, and a Supplement to that Re-
     sponse, Doc. 17. Finally, he filed a Motion asking a magistrate court to
     certify an I-198B immigration form, Doc. 20, and for Summary Judg-
     ment in this Court, Doc. 22.

                                        II

          This case contains at least three deficiencies, each requiring dismis-
     sal. First, Towet’s claims are not redressable because the party from
     whom he actually seeks relief is not a party to this suit, is not respon-
     sible for the wrongs he identifies, and is entrusted with discretion to
     make the decision without judicial intervention. Second, Towet has not
     demonstrated that subject-matter jurisdiction exists. Third, there are
     substantive claims that fail as a matter of law. Any of these deficiencies
     would be fatal to Towet’s claim(s), and each warrants dismissal.


     1 Towet’s removal to Kenya was scheduled for January 14, 2021. Doc. 13 at
     6. ICE revoked Towet’s Release on January 1, 2021, and transferred him to
     Alexandria, Louisiana, before removing him to Kenya on the scheduled
     flight. Id.



                                         5
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 6 of 9




                                          A

          The clearest deficiency is that Towet has not established that his
     alleged injury is redressable in this suit. In other words, there is a dis-
     connect between the wrong he identifies and the remedy he seeks.

          To determine whether an injury is redressable, a plaintiff must es-
     tablish a relationship between the judicial relief requested and the in-
     jury suffered. California v. Texas, 141 S. Ct. 2104, 2115 (2021). That
     connection is lacking here. Towet claims his immigration process
     reached the wrong result or may have been improperly handled by ICE
     but asks only for an order directing the United States Consulate in Nai-
     robi, who is not a party to this lawsuit, to issue paperwork so that he
     can return to the United States to continue contesting his removal.
     Doc. 1. Towet has failed to identify any legal basis authorizing a federal
     district court in Kansas to issue any order to the non-party Consulate
     based on the alleged errors of immigration officials in Kansas City,
     Missouri. Uzuegbunam v. Preczewski, 141 S. Ct. 792, 801 (2021) (“No
     federal court has jurisdiction unless it can provide a remedy that can
     redress the plaintiff’s injury.”); see Lujan v. Defs. of Wildlife, 504 U.S. 555,
     569 (1992) (concluding that the redressability requirement had not
     been met where “resolution by the District Court would not have rem-
     edied respondents’ alleged injury” because it would not have been
     binding on the agencies); California, 141 S. Ct. at 2116 (explaining that
     an unenforceable injunction fails to fulfill the constitutional redressa-
     bility requirements).

          Even if the Consulate were a party to this suit, Towet’s request for
     an order directing the Consulate to issue travel papers implicates in-
     surmountable separation-of-powers concerns. Generally speaking,
     federal courts should be cautious when asked to order an executive
     entity to undertake an act otherwise committed to its sole discretion.
     See, e.g., INS v. Chadha, 462 U.S. 919, 963 (1983) (Powell, J., concur-
     ring). Indeed, the Constitution envisions that Congress—not the
     courts—would regulate the admission of aliens into the United States.
     See US Const. art. I, § 8; see also Lopez v. INS, 758 F.2d 1390, 1392 (10th
     Cir. 1985) (citing Fiallo v. Bell, 430 U.S. 787, 792 (1977)). And Congress
     tasked the United States Citizenship and Immigration Services
     (“USCIS”)—not the courts—with issuing travel papers, including ad-
     vanced parole documents and re-entry permits. Travel Documents,
     https://www.uscis.gov/green-card/green-card-processes-and-proce-
     dures/travel-documents (last visited July 6, 2021). It appears Towet is
     aware of USCIS’s role, given his subsequent Motion asking a magis-
     trate judge to certify one such USCIS travel permit. See Doc. 20. To
     entertain Towet’s request would upend this division of responsibility.


                                            6
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 7 of 9




                                           B

         Another deficiency is that, even if Towet had established that his
     removal violated immigration law, he identifies no basis for this Court
     to exercise subject-matter jurisdiction over that claim. As a result, dis-
     missal is required.

          None of the three statutes that Towet identifies give rise to subject-
     matter jurisdiction. Contra Doc. 1 at ¶ 2. There is no federal question
     jurisdiction, see 28 U.S.C. § 1331, because Congress bars judicial review
     of cases arising from the Attorney General’s decision or action to
     “commence proceedings, adjudicate cases, or execute removal orders”
     against an alien. 8 U.S.C. § 1252(g). That type of review is, in essence,
     what Towet’s pleading appears to ultimately seek.2

          Towet’s invocation of the civil rights statute, 28 U.S.C. § 1343,
     does not help his case. That statute grants federal district courts juris-
     diction over certain civil rights claims, but Towet does not appear to
     raise any claim that would qualify under Section 1343. At best, he men-
     tions 42 U.S.C. § 1983, but that claim (if even intended) is not colorable
     because Towet does not even conclusorily allege that the defendant
     violated his constitutional or federal rights as a state actor under the
     color of state law. See also Part II.C., infra. Rather, all conduct was un-
     dertaken by federal officials acting under federal authority, for which
     Towet has pursued his administrative remedies. Mentioning Section
     1983 is insufficient to confer federal subject-matter jurisdiction. Cf.
     Bricker v. Kansas, Case No. 16-2283, 2017 WL 568679, at *5 n.5 (D.
     Kan. Feb. 13, 2017) (citing Shapiro v. McManus, 577 U.S. 39, 44–45
     (2015), and Baker v. Carr, 369 U.S. 186, 199 (1962)) (finding that a pro
     se litigant’s mention of a frivolous Eighth Amendment claim did not
     provide subject-matter jurisdiction).

         Likewise, neither the Administrative Procedure Act (“APA”),
     U.S.C. §§ 701–06, nor the Declaratory Judgment Act, 28 U.S.C. § 2201,
     provide jurisdiction. Each requires an independent basis for jurisdic-
     tion. See Califano v. Sanders, 430 U.S. 99, 107 (1977) (“[T]he APA does
     not afford an implied grant of subject-matter jurisdiction permitting
     federal judicial review of agency action.”); California, 141 S. Ct. at 2115
     (“[The] Declaratory Judgment Act, 28 U.S.C. § 2201, alone does not
     provide a court with jurisdiction.”).

     2To the extent that Towet seeks a formal review of his removal, as the Government
     points out, Doc. 13 at 16–17, only a court of appeals may conduct such review. See
     8 U.S.C. § 1252(a)(5). The only appropriate court would be the Eighth Circuit, as
     Towet’s immigration case was heard in Missouri, not Kansas. See Doc. 16 at 2–3.


                                             7
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 8 of 9




                                        C

         Finally, jurisdictional concerns notwithstanding, there would be
     several substantive deficiencies with Towet’s claims even if he was pur-
     suing a claim under 42 U.S.C. § 1983. Specifically, it appears that the
     Complaint fails to assert that a person acting under color of state law
     deprived Towet of a federal constitutional or statutory right.

         For one thing, it is not clear that a Section 1983 claim would be
     permissible. Such a claim requires identifying a “person” and it is not
     clear that ICE, a federal executive agency, is a “person” as that term is
     used in the statute.Cf. Wheeldin v. Wheeler, 373 U.S. 647, 650 & n. 2
     (1963); Belhomme v. Widnall, 127 F.3d 1214, 1217 (10th Cir. 1997). Even
     assuming Towet named and served a “person” as a defendant, the
     Complaint fails to allege that anyone here acted “under color of” state
     law. Instead, the actions were undertaken pursuant to federal law.

         Towet cannot convert his Section 1983 claim into one arising un-
     der Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
     U.S. 388 (1971). “Bivens claims cannot be asserted directly against the
     United States, federal officials in their official capacities… or federal
     agencies.” Smith v. United States, 561 F.3d 1090, 1099 (10th Cir. 2009).
     In addition, Bivens claims are for money damages, and here, Towet
     seeks only an injunction compelling the U.S. consulate in Nairobi to
     issue a visa. See Simmat v. U.S. Bureau of Prisons, 413 F.3d 1225 (10th Cir.
     2005); see also Solida v. McKelvey, 820 F.3d 1090, 1093 (9th Cir. 2016)
     (“[W]e join our sister circuits in holding that relief under Bivens does
     not encompass injunctive and declaratory relief where, as here, the eq-
     uitable relief sought requires official government action.”); Higazy v.
     Templeton, 505 F.3d 161, 169 (2d Cir. 2007) (“The only remedy available
     in a Bivens action is an award for monetary damages from defendants
     in their individual capacities.”). Towet asks for something this Court
     cannot give.

         In any event, it is not clear that the relief Towet seeks is an appro-
     priate, or even available, remedy for a Section 1983 claim. Ordering
     Towet back into the United States (over the objection of the Attorney
     General) would imply that the immigration decision was invalid—a de-
     termination that this Court is not permitted to make. See Note 2 supra.
     Judicial review of those decisions in a way that would circumvent
     USCIS’s procedures for issuing travel documents “would necessarily
     imply the invalidity” of Towet’s removal as determined by the Immi-
     gration Court. See Doc. 13 at 5; Doc. 16 at 3. That implicates concerns
     similar to those raised in Heck v. Humphrey, 512 U.S. 477 (1994).



                                          8
Case 2:21-cv-02044-TC-TJJ Document 26 Filed 08/23/21 Page 9 of 9




                                   III

       For the foregoing reasons, the Government’s Motion to Dismiss,
     Doc. 12, is granted.

        It is so ordered.




     Date: August 23, 2021               s/ Toby Crouse
                                         Toby Crouse
                                         United States District Judge




                                    9
